Citation Nr: 0729626	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  05-05 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for depression, 
including as secondary to service-connected disability.

2.  Entitlement to an increased rating for allergies and 
asthma, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for a low back 
disability, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for left hip 
osteoarthritis, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for right hip 
osteoarthritis, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

It appears that the veteran served on active duty from 
November 1977 to September 1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Togus, Maine.  
The veteran lives in Rhode Island and his claim is currently 
under the jurisdiction of the Providence, Rhode Island 
Regional Office (RO).

The record reveals that the veteran cancelled a 
videoconference hearing scheduled before the Board in July 
2006.  In August 2007, the veteran's representative indicated 
that there was no current request for a hearing and that the 
Board should proceed with adjudication of the veteran's 
claims.

The issues of entitlement to increased ratings for a low back 
disability and for a left hip disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  In a March 2005 letter, the veteran stated that he wished 
to withdraw his claim for entitlement to an increased rating 
for hypertension, his claim for an increased rating for right 
hip disability, and his claim for an increased rating for 
asthma and allergies.

2.  Depression was not incurred in or aggravated by service 
and is not caused or aggravated by a service-connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met with respect to his claim for an 
increased rating for hypertension, his claim for an increased 
rating for right hip disability, and for claim for an 
increased rating for asthma and allergies.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).

2.  Service connection is not warranted for depression, 
including as secondary to service connected disability.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Appeals must be withdrawn in writing except 
for appeals withdrawn on the record at a hearing.  Id.  In 
March 2005, the veteran wrote to the RO and withdrew his 
appeal for entitlement to an increased rating for 
hypertension, his appeal for entitlement to an increased 
rating for right hip disability, and his appeal for 
entitlement to an increased rating for asthma and allergies.  
Accordingly, there remain no allegations of errors of fact or 
law for appellate consideration with respect to these claims, 
and the Board does not have jurisdiction to review the appeal 
for these claims.

Notice and Duty to Assist

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
although the veteran has not been provided notice of the type 
of evidence necessary to establish disability ratings or 
effective dates for his service connection claim, the Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).   As explained below, 
the Board has determined that service connection is not 
warranted for depression.  Consequently, no disability 
ratings or effective dates will be assigned, so there can be 
no possibility of any prejudice to the veteran in not 
notifying him of the evidence pertinent to those elements.

In February 2004, prior to adjudication of the veteran's 
claim, and again in September 2005, the RO sent the veteran 
the required notice.  The letters specifically informed him 
of the type of evidence needed to support the claim, who was 
responsible for obtaining relevant evidence, where to send 
the evidence, and what he should do if he had questions or 
needed assistance.  He was, in essence, told to submit all 
pertinent evidence he had in his possession pertaining to the 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the veteran's service medical records 
have been obtained.   The veteran's VA treatment records, 
including psychiatric treatment records, have also been 
obtained.  The veteran has been accorded ample opportunity to 
present evidence and argument in support of the appeal.   
Neither the veteran nor his representative has indicated that 
there is any additional obtainable evidence that should be 
obtained to substantiate the veteran's service connection 
claim.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection is granted for disability resulting from a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  38 C.F.R. § 3.310(b).  While 38 C.F.R. § 3.310(b) 
as stated here was added to the regulation effective October 
10, 2006, it does not change the existing law, it merely puts 
into the regulation the existing case law.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (Service connection is 
permitted for aggravation of a non-service-connected 
disability caused by a service-connected disability).

History and Analysis

The veteran's extensive service medical records do not reveal 
any complaints, findings, or diagnoses of depression.  These 
records contain several Report of Medical History forms 
filled out by the veteran during his active service in 
conjunction with physical examinations.  On each of the 
Report of Medical History forms, including one dated in 
September 1996, in conjunction with the veteran's physical 
examination for release from active duty, the veteran 
indicated that he had not ever experienced depression or 
excessive worry.  

The veteran did not include depression among the many 
disabilities claimed on his original claim for benefits in 
October 1996.  

VA treatment records dated from February 1999 indicate that 
the veteran had an adjustment disorder with depressed mood.  
In August 2003 he was also noted to have brief reactive 
depression.  He was diagnosed as having major depression in 
January 2004.  Reports from 2003 to 2004 reveal that the 
veteran's depression was related to family and financial 
problems.  None of the extensive medical health records 
indicate that the veteran currently experiences depression 
due to his military service.  These records also do not 
indicate that the veteran's current depression is caused or 
aggravated by any of the veteran's service-connected 
disabilities.  

While the veteran believes that his depression is related to 
service or to a service-connected disability, as a layperson 
he is not competent to render a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Since 
there is no competent medical evidence showing that 
depression was in incurred in service or that it is related 
to service-connected disabilities, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
and that service connection for depression, including as 
secondary to service-connected disability, is not warranted.


ORDER

Entitlement to an increased rating for allergies and asthma 
is dismissed.

Entitlement to an increased rating for right hip 
osteoarthritis is dismissed.

Entitlement to an increased rating for hypertension, is 
dismissed.

Entitlement to service connection for depression, including 
as secondary to service-connected disability, is denied.


REMAND

The veteran also seeks an increased rating for his low back 
disability and an increased rating for his left hip 
disability.  In a February 2004 VA examination report, the 
examiner noted that there had been no evidence of an increase 
in the severity of the veteran's low back and left hip 
conditions since a previous VA examination in 1997.  However, 
in February 2005, the veteran reported that his conditions 
had gotten worse and stated that he felt more pain and that 
he felt less mobile.  Since it has been over three years 
since the veteran's last VA examination of the back and left 
hip, and since the veteran has reported an increase in 
severity of these disabilities, a VA examination to determine 
the current nature and extent of the veteran's back and left 
hip disabilities is indicated.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997).  

The Court has mandated that VA ensure strict compliance with 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter which 
meets the requirements as outlined in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Arrange for the veteran to undergo VA 
examination for the purpose of ascertaining 
the current nature and severity of his 
service-connected left hip disorders.  All 
indicated tests and studies, including 
X-rays, and range of motion studies in 
degrees, with consideration of objective 
manifestations of pain, should be 
performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain and all functional loss 
due to pain.  The examiner should 
specifically indicate the ranges of motion 
performed without pain and the ranges of 
motion accompanied by pain.  The examiner 
should also express an opinion concerning 
whether there would be additional limits on 
functional ability of the left hip 
disability on repeated use or during flare-
ups, and, if feasible, express this in 
terms of additional degrees of limitation 
of motion on repeated use or during flare-
ups.  If this is not feasible, the examiner 
should so state.  

3.  Arrange for the veteran to undergo VA 
orthopedic and neurological examinations for 
the purpose of ascertaining the current 
nature and severity of his service-connected 
back disorder.  The claims file must be made 
available to the examiner for review.  The 
examiner is asked to address the following:

a) Provide the range of motion of the 
lumbar spine (extension, forward flexion, 
left and right lateral flexion and left 
and right rotation), expressed in degrees.

b) Determine whether the back exhibits 
weakened movement, excess fatigability, or 
incoordination attributable to the service 
connected back disorder and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  Finally, the examiner 
should express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the back 
is used repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.

c) Identify any associated neurological 
deformities associated with the service-
connected back disorder.  The severity of 
each neurological sign and symptom should 
be reported.

d) State whether the veteran has 
intervertebral disc syndrome which results 
in incapacitating episodes, and if so, the 
duration of the episodes over the past 12 
months should be reported.  The examiner 
should note that for VA purposes an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician.

The examiners must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed, to include, as 
appropriate, citation to specific evidence 
in the record.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claims.

4.  After the above actions have been 
accomplished, the RO should re-adjudicate 
the veteran's claims.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, or if a timely 
notice of disagreement is received with 
respect to any other matter, the RO should 
issue a supplemental statement of the case 
for all issues in appellate status and 
inform the veteran of any issue with 
respect to which further action is required 
to perfect an appeal.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


